WARD,, Circuit Judge.
The bill alleges infringement of a registered trade-mark and also unfair competition. The trade-mark is a fouled anchor with the words “Muresco” and “Moore’s Muresco” in connection with it. There is absolutely no imitation of this trade-mark. The only ground of unfair competition is the use of the word “Murafres-co”; there being no effort to make the defendant’s packages resemble the complainant’s or to pass off his goods as theirs. The name “Mura-fresco” was quite naturally arrived at, by shortening the older trade-name “Muralofresco,” by other parties before the defendant had anything to do with the article, and had been used commercially for three or four years before this suit wa¡s brought. There is no proof that the public is deceived, the evidence being to the contrary. The resemblance between the words is so great as to make the case a close one, and evidence of bad faith on the defendant’s part or of confusion on the part of the public would incline us to enjoin its use. Consideration of all the facts, however, causes us to concur with the trial judge.
The judgment is affirmed.